Citation Nr: 0415630	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determination by the Columbia, South Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is shown to have done manual or labor type 
work as a brick mason most recently in 2002.  He has an 8th 
grade education.

2.  It is more likely than not that the veteran is shown by 
the evidence to be precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities, considering his occupation experience 
and educational background, without regard to his age.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and not explicitly considered by the 
RO, there is no prejudice to the veteran in proceeding, 
particularly in light of the favorable outcome of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2003).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. 
§ 4.16(b) (2003).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

Factual Background

Service connection has been established for: residuals of 
injury to index and ring fingers, right hand, rated as 30 
percent disabling; residuals of injury to the right leg, with 
multiple retained foreign bodies and muscle loss, Muscle 
Group XII, rated as 20 percent disabling; neurologic 
residuals of shell fragments to the right arm, rated as 20 
percent disabling; residuals of wounds to stomach, chest, 
small intestines, colon and liver with closed colostomy, 
rated as 10 percent disabling; residuals of fragment wounds 
to face, rated as 10 percent disabling, residuals of fragment 
wounds to the arms and left leg, with retained foreign body, 
rated as 10 percent; residuals of fracture of the right 
middle tibia, rated as noncompensable and Hepatitis C, also 
rated as noncompensable.  The combined rating is 70 percent.  
Thus, the veteran does not meet the schedular percentage 
requirements of 38 C.F.R. § 4.16(a).  The ratings assigned 
for the veteran's individual service connected disabilities 
and the combined rating for the service connected 
disabilities are not now in dispute.  

In July 2002, the veteran underwent VA examination of his 
right upper extremity and right leg.  The examiner noted the 
veteran's history of shell fragment wounds in service, 
particularly to the right forearm.  At that time the veteran 
received physical therapy to regain use of the arm, which has 
been numb with use ever since.  He also fractured the fourth 
and second fingers, both of which were pinned.  The second 
finger was fused at the proximal interphalangeal joint.  The 
veteran's current complaints were of increasing right arm 
numbness and weakened grip.  There were complaints of pain 
with overuse of the second finger.  He was unable to make a 
tight fist and had difficulty gripping.  He worked as a brick 
mason and had difficulty holding a trowel at work.  He used 
ibuprofen but no assistive devices.  He is right hand 
dominant.  

The right arm revealed a 7x1.5 centimeter scar on the upper 
volar forearm, which was nontender to palpation, but the 
entire area had decreased sensation.  He had right elbow 
flexion from 0 to 140 degrees with 5/5 motor strength and no 
diminution in either of these with repetition.  The right 
wrist had plantar flexion of 0-55 degrees, dorsiflexion of 0-
45 degrees, ulnar deviation of 0-40 degrees and radial 
deviation of 0-10 degrees with no diminution with repetitive 
testing.  He had 5-/5 motor strength in all planes about the 
wrist.  

He had 5-/5 motor strength in the intrinsics of the right 
hand.  There were scars over the second and third dorsal 
aspect of the digits.  The fifth finger has flexion at the 
metacarpal phalangeal (MCP) joint of 0-110 degrees, at the 
proximal interphalangeal (PIP) joint of 0-90 degrees and at 
the distal interphalangeal joint (DIP) of 0-60 degrees.  The 
fourth finger had flexion at the MCP of 0-100 degrees at the 
PIP of 0-90 and at the DIP of 0-10.  The third finger had 
flexion at the MCP of 0-55, at the PIP of 0-95 and at the DIP 
of 0-60 and the second finger had flexion at the MCP of 0-60.  
There was no flexion at all at the PIP and flexion was 0-60 
at the DIP.   X-rays of the right hand revealed fusion of the 
second digit proximal interphalangeal joint with 
osteoarthritic changes of the first carpometacarpal joint and 
the third metacarpophalangeal joint.  There was minimal 
scapholunate widening with no evidence of rotary subluxation 
of the scaphoid.  The right elbow was unremarkable.  

With regard to the right leg, the veteran sustained shell 
fragment wounds and fracture of the tibia and fibula in 
midshaft.  He complained of pain with ambulation.  He 
reported that he was unable to stand for more than three 
hours, climb scaffolding or walk more than a block.  He used 
no assistive devices.  On examination he walked with a normal 
gait.  There was an 8 centimeter scar in the mid anterior 
shin with a one centimeter firm nodule just lateral to the 
middle of the scar.  There was no tenderness, erythema or 
weakness.  He had 5/5 motor strength, normal sensation and 
full range of motion at the knee and ankle.  X-rays revealed 
healed fracture of the right tibia, unremarkable right knee 
and ankle.  

On VA examination in September 2002, the examiner noted the 
veteran's history of Hepatitis C diagnosis in November 2001.  
His only complaint referable to hepatitis was fatigue.  The 
veteran reported that he was currently employed as a brick 
mason but had not worked for several months because of his 
arms and legs.  Prior to that time he was working a 40-hour 
week.  He was not on medication for the hepatitis and had no 
specific pain, arthralgia or abdominal pain that he related 
to the hepatitis.  

Additional evidence of record includes VA outpatient 
treatment records from 2001 to 2003, which show treatment for 
several non service connected disorders including low back 
pain, major depression, and substance dependence.

In  VA Form 21-8940, completed in 2003, the veteran claimed 
that he had not been able to work due to his service 
connected right arm, right hand, and right leg.  

During VA examination in April 2003, the examiner noted a 
scar on the right face in the front of the ear.  It was a 
1x.5 centimeters well healed flat scar in the pre pinna 
region that was not tender or erythematous.

Clinical findings on examination of the right upper extremity 
and right leg were essentially the same as on previous 
examination in 2002.  The veteran reported that he had not 
worked for the past two years, in large part because of an 
inability to hold tools or lift anything over 5 pounds or use 
the hand consistently for more than 10 minutes at a time.  
The veteran also reported pain with ambulation and an 
inability to stand for more than an hour, climb scaffolding 
or walk more than a block.  

The examiner also noted that the veteran's history of 
multiple abdominal wounds injuring his liver, spleen and 
colon, which required colostomy.  The veteran's only reports 
related to his abdomen were cramping over the last 3-4 
months.  There was no nausea, vomiting, diarrhea, or 
constipation.  The abdomen was soft with normoactive bowel 
sounds.  There was no hepatic or splenic enlargement.  He had 
multiple scars including one from the xiphoid to the pubis, 
one in the left lower quadrant from his colostomy and one in 
the left upper quadrant from his splenic repair.  He was 
diffusely tender throughout the abdomen with no rebound and 
no guarding.  

The clinical impression included mild, but not particularly 
visible or disfiguring, facial scars; right forearm scar with 
paresthesias, right hand trauma with fusion of the index 
finger and weakness of the entire hand, right carpal tunnel 
syndrome, right tibia and fibula fracture, multiple abdominal 
scars and wounds, and hepatitis C.  The examiner concluded 
that given the effect, particularly on his right hand and his 
ability to ambulate and climb ladders, and given that his 
trade is that of a brick mason, the veteran was not, at this 
point, able to obtain and maintain gainful employment in that 
field of work.  

In a VA Form 21-4138 dated in June 2003, the veteran stated 
that he had great difficulty working because of the pain in 
his right arm, right leg and right hand.  He reported that 
the injuries were very limiting and caused a great deal of 
pain.  He stated that the only work he has been able to 
secure is that of brick mason.  He also stated that because 
of his age and health, most companies would not hire him.  He 
submitted a copy of the employment ads from his local 
newspaper to demonstrate the limited number of jobs available 
in his region to a person with his education and experience.

Analysis

The issue, therefore, is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"), thus 
enabling him to prevail under 38 C.F.R. § 4.16(b).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's education and employment experience are 
limited.  The highest level of education attained by the 
veteran was the eighth grade at the time he entered onto 
active duty.  His employment history is documented by way of 
his reports during VA examinations and on his formal 
application for a TDIU rating.  Specifically, the veteran had 
employment experience as a brick mason since 1985.  During VA 
examination in September 2002, the veteran reported that he 
had not worked in several months due to his service connected 
right arm and leg disabilities.  At this time he worked a 40 
hour week.  He did not report any additional vocational 
training since service.

The veteran's service-connected right tibia fracture 
residuals, stomach wound residuals, scars and hepatitis C, 
are essentially asymptomatic, as noted on the most recent VA 
compensation examination; therefore, there is no reason why 
they should impact his ability to obtain and maintain 
employment.  There is no indication in the record that these 
disorders involve factors that are not reflected in the 
rating schedule, or that they impair his ability to work to a 
greater degree than recognized.  Of his remaining service-
connected disabilities, the right hand disability is 
productive of the greatest degree of disablement, as 
indicated by the 30 percent rating.

The Board recognizes that the veteran's service-connected 
right upper extremity and right leg disabilities result in 
definite industrial impairment, particularly with respect to 
lifting, gripping, standing or climbing.  Although the 
veteran cannot perform manual labor of the types in which he 
has the most significant employment experience, the 
disability picture presented is not entirely inconsistent 
with the less strenuous/sedentary types of employment.  The 
Board finds, however, that, while the April 2003 VA examiner 
did not find that the disability involving the veteran's 
right upper extremity and right leg by themselves precluded 
him from performing all forms of substantially gainful 
employment, the examiner did find that the veteran's overall 
medical conditions are such as to preclude him from returning 
to the type of work he had performed in the past.  While the 
veteran's major depression, substance abuse and low back pain 
problems are significant non-service-connected disorders, the 
Board finds that the severity of the veteran's service-
connected disorders, when reviewed alone, more likely than 
not render the veteran unemployable.

Therefore, resolving reasonable doubt in favor of the 
veteran, the Board concludes that it is more likely than not 
that the service connected right upper extremity and right 
leg disabilities preclude substantially gainful employment, 
as such, the appeal is allowed.  38 C.F.R. § 3.340 (2003).  
It is noted that age is not for consideration in assigning 
these benefits.  See 38 C.F.R. § 4.19 (2003).  It is noted, 
however, that this decision is made mindful of his 
educational background and his long time occupational 
experience.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



